Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Le corresponde una vez más a este Tribunal, como el más alto foro judicial del País, dirimir los conflictos relati-vos a los linderos y facultades, de índole jurisdiccional, que las agencias administrativas a cargo de la adecuada y or-denada planificación en nuestro País reclaman para sí con motivo de los constantes, y en ocasiones conflictivos, cam-bios en el ordenamiento jurídico; consecuencia los mismos del cada vez más acelerado desarrollo que experimentamos como Pueblo. En específico, debemos resolver cuál es el foro ante el cual debe acudirse en revisión de una decisión emi-tida por la Administración de Reglamentos y Permisos (en adelante A.R.Pe.), denegando o concediendo una solicitud de permiso de uso referente a propiedades ubicadas dentro de una zona designada, por nuestro ordenamiento, como “histórica o de interés turístico”.
Por las razones que a continuación específicamente ex-ponemos, concurrimos con la decisión emitida por una ma-yoría de los integrantes del Tribunal a los efectos de que es el Tribunal Superior de Puerto Rico el foro con jurisdicción para revisar la decisión emitida por A.R.Pe. en esta clase de situaciones.
M
En virtud de la Ley Núm. 213 de 12 de mayo de 1942 (23 L.P.R.A. ants. secs. 1-30) fue creada la Junta de Plañi-*961ficación, Urbanización y Zonificación de Puerto Rico, ante-cesora directa de nuestra actual Junta de Planificación. Conforme el propósito general recogido en el Art. 3 de esta Ley Núm. 213, ante, 23 L.P.R.A. ant. see. 3, la Junta de Planificación, Urbanización y Zonificación de Puerto Rico habría de “guiar el desarrollo de Puerto Rico de modo co-ordinado, adecuado y económico”, a los fines de maximizar la eficiencia en la administración de nuestros espacios y los movimientos poblacionales. El Art. 10 de la Ley Núm. 213, ante, 23 L.P.R.A. ant. sec. 10, confería a esta Junta la fa-cultad de aprobar reglamentos que regirían el proceso de lotificación en el País, siendo ésta una de las facultades que posteriormente le serían conferidas a A.R.Pe., al mo-mento de su creación. Significativamente, el Art. 25 de la Ley Núm. 213, ante, 23 L.P.R.A. ant. see. 27, creó, en adi-ción, la Junta de Apelaciones de Planificación, Urbaniza-ción y Zonificación,(1) constituyendo éste un organismo ante el cual podría recurrir “[c]ualquier parte directa-mente interesada en la expedición o denegación de un per-miso de construcción, sanitario o de uso de terrenos o edi-ficios”, que previamente hubiera sido denegado por la Junta de Planificación, Urbanización y Zonificación de Puerto Rico.(2)
Antes de que finalizara la década de 1940, la Asamblea Legislativa habría de aprobar la Ley Núm. 374 de 14 de mayo de 1949 ( 23 L.P.R.A. see. 161 et seq.) dirigida a crear la categoría de zona antigua o histórica y a facultar a la Junta de Planificación de Puerto Rico para, con la aprobación previa de la Junta de Apelaciones sobre Construcciones, designar determinadas zonas dentro de esta categoría. Esta ley, según originalmente concebida, le confería a la *962entonces existente Junta de Apelaciones sobre Construc-ciones el poder de aprobar o desaprobar toda solicitud re-lacionada con permisos de construcción a realizarse dentro de una zona antigua o histórica, pudiendo la parte propo-nente, en caso de rechazo, “recurrir en revisión directa-mente a la Tribunal Supremo de Puerto Rico, dentro del término de quince (15) días a partir de la fecha de notifi-cación de tal resolución o acuerdo”. Véase Art. 5 de la Ley Núm. 374, ante, 23 L.P.R.A. see. 165.
Este esquema general, sin embargo, no permaneció en vigor por mucho tiempo. En el año de 1950 el Gobernador de Puerto Rico preparó e implantó el Plan de Reorganiza-ción Núm. 11, cuya consecuencia principal consistió en su-primir la entonces existente Junta de Apelaciones sobre Construcciones, transfiriendo todos sus poderes, así como el Negociado de Permisos, a la Junta de Planificación!3) Conforme al aludido Plan de Reorganización Núm. 11 de 1950, el Art. 5 de la Ley Núm. 374, ante, fue enmendado a los efectos de que la parte proponente pudiera acudir en revisión directa ante el Tribunal Supremo de las decisiones de la Junta de Planificación. 23 L.P.R.A. see. 165 (ed. 1964). No es sino hasta el año de 1959 que la Junta de Apelaciones sobre Construcciones y Lotificaciones (en ade-lante J.A.C.L.) —más o menos tal como la conocemos hoy en día— nace nuevamente a la vida jurídica mediante la Ley Núm. 95 de 30 de junio de 1959, enmendatoria del Art. 25 de la Ley de Planificación y Presupuesto de 1942, Ley Núm. 213, ante, y del Art. 26 de la misma ley, 23 L.P.R.A. ant. see. 28. Con ello se inicia, contrario a la tendencia anterior, un proceso de descentralización de los poderes vir-tualmente omnímodos que mantuvo la Junta de Planifica-ción por el término de casi una década. Se le encomendó así a la J.A.C.L. la tarea de entender en recursos apelativos instados en reacción a denegatorias de permisos de uso, *963poder éste que la Junta de Planificación aún retenía bajo su jefatura.
No obstante la importancia que para nuestro sistema de planificación conllevaron las enmiendas contenidas en la Ley Núm. 95, ante, resulta aún más significativo para la adjudicación de este recurso los aspectos del ordenamiento de planificación que no cambiaron. Efectivamente, la “re-surrección” de la J.A.C.L. en virtud de la Ley Núm. 95, ante, tuvo un efecto limitado en tanto fue dirigida a modificar la Ley Núm. 213, ante (Planificación y Presupuesto), configurada, como ya señaláramos, para regir los procesos de planificación en general. Por el contrario, la Ley Núm. 374, ante (Zonas Históricas y Antiguas), permaneció inal-terada, facultando a la Junta de Planificación —al igual que bajo la Ley Núm. 213, ante— a entender en proyectos y permisos de contrucción. Sin embargo —y contrario en este aspecto a la Ley Núm. 213, según enmendada, ante— la Ley Núm. 374, ante, mantuvo el procedimiento de revi-sión directa ante el Tribunal Supremo de toda denegatoria de permiso relacionada a zonas catalogadas como antiguas o históricas por la propia Junta de Planificación.
El proceso de descentralización del sistema de planifica-ción en nuestro País tuvo su punto culminante en el año 1975. Así, en virtud de la Ley Núm. 75 de 24 de junio de 1975 (23 L.P.R.A. see. 62 et seq.) se promulgó la actual Ley Orgánica de la Junta de Planificación de Puerto Rico, asignándole a esta nueva agencia, según la exposición de motivos, la tarea de someter, coordinar e integrar toda la política pública sobre el desarrollo integral del País. Por ende, la Junta de Planificación quedó liberada de las fun-ciones operacionales que en virtud de la Ley Orgánica de la Administración de Reglamentos y Permisos fueron trans-feridas a esta nueva agencia, comúnmente conocida por A.R.Pe. Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326, 331 (1985); Junta de Planificación v. J.A.C.L., 109 D.P.R. 210, 214-215 (1979). En adición a A.R.Pe., la Ley Orgánica de *964la Administración de Reglamentos y Permisos creó la actual Junta de Apelaciones sobre Construcciones y Lotificaciones. Art. 30 de la Ley Orgánica de la Adminis-tración de Reglamentos y Permisos, 23 L.P.R.A. sec. 72b.
Conocida aun cuando someramente la, en ocasiones, ac-cidentada trayectoria de estos organismos administrativos, nos corresponde, como ya quedara intimado, dirimir los linderos de sus respectivas funciones a tenor con la volun-tad legislativa traducida en ley.
H-l 1 — 1
Una vez la voluntad legislativa es reducida a escrito, entra en función, de ser ello necesario, el Poder Judicial para dirimir conflictos ya sea en la interpretación de los estatutos como en el lenguaje de los mismos. Partimos, en consecuencia, del postulado de que “[s]on reglas básicas de hermenéutica legal que las leyes deben interpretarse con-siderando su ‘razón y espíritu’...”. P.N.P. y P.I.P v. Rodrí-guez Estrada, 122 D.P.R. 490, 500 (1988). Dicho de otra forma, tenemos que “[e]l fin primordial de la interpretación estatutaria es hacer que prevalezca el propósito legislativo y evitar las interpretaciones que puedan conducir a resultados irrazonables”. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 208 (1988), y casos allí citados. Finalizada la tarea interpretativa, la función judicial ha de contraerse a “[hacer] cumplir la verdadera intención y deseo del poder legislativo”. (Énfasis suprimido.) R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, pág. 242.
Ahora bien, por tratarse de varias leyes o estatutos que coinciden sobre un mismo objetivo, debe dársele especial consideración a la directriz contenida en el Art. 18 de nues-tro Código Civil, 31 L.P.R.A. sec. 18:
*965... Leyes referentes al mismo asunto
Las leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro.
El principio de interpretación de estatutos in pari ma-teria enunciado por esta disposición requiere que las leyes relativas a una misma materia, o similar objetivo, se interpreten en conjunto a fin de aclarar el lenguaje que en algunas de ellas puede resultar dudoso. Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610 (1990); Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989). “Somos del criterio que ante dicha situación tenemos la ‘obligación de armonizar hasta donde sea posible todas las disposiciones de ley envueltas con miras a lograr un resultado sensato, lógico y razonable que represente la intención del legislador Fernández v. Srio. de Hacienda, 122 D.P.R. 636, 647 (1988).
Uno de los objetivos primarios de la legislación apro-bada en el año de 1975 fue colocar sobre los “hombros” de A.R.Pe. las labores operacionales que anteriormente le pertenecían a la Junta de Planificación. No se desprende del historial legislativo de la Ley Orgánica de la Junta de Planificación ni de la Ley Orgánica de A.R.Pe. intención legislativa alguna de conferir a esta última agencia ningún poder o facultad que antes no poseyera la Junta de Planificación. The Richards Group v. Junta de Planificación, 108 D.P.R. 23, 31 (1978).
Debemos, pues, considerar a A.R.Pe. como una entidad “heredera” de todas las funciones operacionales y atributos de que antes gozaba la Junta de Planificación. Asoc., C.D. Octubre v. J.A.C.L., ante; Junta de Planificación v. J.A. C.L., ante. Una de las facultades “heredadas” por A.R.Pe. lo fue el de entender en toda solicitud de permiso, relacionada con inmuebles localizados en zonas históricas y antiguas o de interés turístico, aún sujeta a las disposi-*966dones de la Ley Núm. 374, ante, según ésta ha sido enmendada.
De entre todas las legislaciones cuyo historial jurídico hemos reseñado, la Ley Núm. 374, ante, sobre zonas anti-guas o históricas es sin duda alguna la de más larga dura-ción y consistencia a través de los años. Al amparo de la Ley Núm. 213, ante, la antigua Junta de Apelaciones sobre Construcciones tuvo injerencia sobre la otorgación de per-misos en zonas de tal índole. Sin embargo, una vez supri-mida por el Plan de Reorganización Núm. 11, las Leyes Núm. 95, ante, y Núm. 76, ante, de 1975 —si bien le con-cedieron nueva vida a la J.A.C.L.— limitaron el alcance de su radio de acción. Hasta el año de 1975 la Junta de Pla-nificación retuvo para sí todo lo relacionado con la conce-sión de permisos en zonas históricas o antiguas, permane-ciendo disponible en virtud del Art. 5 de la Ley Núm. 374, ante, el mecanismo de revisión directa al Tribunal Supremo.
Con motivo de la creación de A.R.Pe. en el año de 1975, la Ley Núm. 374, ante, fue objeto de varias enmiendas a los únicos fines de armonizar su contenido en el sentido de formalizar la designación de dicha agencia como la entidad a cargo de tramitar las solicitudes de permisos en zonas antiguas o históricas y zonas de interés turístico. Art. 1 et seq., 23 L.P.R.A. see. 161 et seq. A su vez, el Art. 5 de la Ley Núm. 374 (23 L.P.R.A. see. 165) fue enmendado por la Ley Núm. 8 de 10 de octubre de 1987, para disponer la revisión ante el Tribunal Superior de toda denegatoria de permiso dispuesta por A.R.Pe.(4)
*967El Art. 32 de la Ley Orgánica de la Administración de Reglamentos y Permisos, 23 L.P.R.A. sec. 72d, provee para que la parte inconforme con una decisión de la J.A.C.L. pueda acudir igualmente en revisión ante el Tribunal Superior. A su vez, el Art. 31 de esta ley, 23 L.P.R.A. see. 72c(a), expone las facultades y deberes de la J.A.C.L., el cual, en lo aquí pertinente, reza:

Facultades y deberes de la Junta

(a) La Junta de Apelaciones tendrá facultad para entender ex-clusivamente en aquellos casos en que una parte directamente interesada o afectada por actuaciones, determinaciones o reso-luciones de la Administración de Reglamentos y Permisos en relación con: permisos de construcción y de uso de edificios, per-miso de uso de solares ... para áreas de estacionamiento; casos y planos de lotificación simple; planos de lotificación; casos donde se solicite la dispensa del cumplimiento de requisitos de un Re-glamento de Planificación mediante una concesión o autoriza-ción directa. Esta facultad se limita a aquellas decisiones emi-tidas al amparo de los Reglamentos de Zonificación, para Lotificaciones Simples, Lotificación y Edificación de Facilidades Vecinales, Reglamentos sobre Control de Edificaciones y Desa-rrollo de Terrenos en Zonas Susceptibles a Inundaciones y de reglamentos de emergencia que cubran asuntos incluidos en el ámbito de revisión de la Junta de Apelaciones pero no incluye lo siguiente: decisiones que tengan el efecto de alterar en forma alguna un Plan de Usos de Terrenos hasta donde éste haya sido adoptado por la Junta de Planificación; decisiones sobre la ubi-cación de proyectos, uso de terrenos, densidad, a nivel de con-sulta de ubicación, zonificación y rezonificaciones; [disponiéndose, que en el ejercicio de su facultad apelativa, la Junta de Apelaciones velará por que la misma no se utilice con el propósito o resultado de obviar las disposiciones reglamenta-rias vigentes. (Enfasis suplido.)
Nótese que nada de lo dispuesto en este estatuto le con-fiere específicamente a la J.A.C.L. jurisdicción para enten-der en decisiones de A.R.Pe. relativas a las zonas históricas y turísticas. El precitado Art. 32 de la Ley Orgánica de la Administración de Reglamentos y Permisos, que faculta a *968acudir en revisión ante el Tribunal Superior de decisiones de la J.A.C.L., ha de entenderse como aplicable a situacio-nes en que no se trate de negativa de permisos en zonas históricas o turísticas, pues en tales casos aplica la norma revisora del Art. 5 de la Ley Núm. 374, ante; esto es, un recurso de revisión al tribunal directamente del dictamen emitido por A.R.Pe.
Ambas disposiciones apelativas se mantienen hoy en día vigentes; debemos presumir que el legislador conocía de su existencia. Bernier y Cuevas Segarra, op. cit., págs. 329-330, y la jurisprudencia allí citada. En vista de que los estatutos aquí examinados son armonizables y de que no existe indicio de intención legislativa en contrario, no po-demos tampoco aceptar ni concluir que un estatuto derogó tácitamente al otro. Aponte v. Srio. de Hacienda, E.L.A., ante; McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Bernier y Cuevas Segarra, op. cit., págs. 331-332.
h-1 I — I
Si bien, como regla general, nos merece gran peso la interpretación que realiza una agencia administrativa de aquellos estatutos que en especial le conciernen, Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87, 96 (1974), nos enfrenta-mos a una situación en que la agencia concernida —la J.A.C.L.— ha actuado de manera no conforme a derecho. A.R.P.E. v. J.A.C.L., 124 D.P.R. 858 (1989). La controversia relativa al mantenimiento y administración de las zonas históricas resulta, por múltiples razones, un asunto de gran importancia y desarrollo en la filosofía de planifica-ción contemporánea, resultando así objeto de una rigurosa planificación y atención. Véase, en general, a 3 Williams Am. Land Plan Secs. 71A.01 et seq. (ed. rev. 1985). Sin pretensiones de especular, pueden existir variadas razones que motivaran al legislador a disponer un procedimiento apelativo especial como el aquí reseñado. Independiente-*969mente de ello, damos fiel cumplimiento a nuestro deber de interpretar el lenguaje legislativo contenido en estas leyes para proveer así eficacia y fluidez a las mismas. Entende-mos, en consecuencia, que le asiste la. razón a A.R.Pe. A tenor con el ordenamiento vigente, la J.A.C.L. carecía de jurisdicción para entender en los casos del epígrafe. Con-forme al Art. 5 de la Ley Núm. 374, ante, el procedimiento correcto a ser utilizado por los ciudadanos y ¡o negocios aquí en controversia lo era instar un recurso de revisión directamente ante el Tribunal Superior.
IV
Por último, igualmente concurrimos con la Mayoría en su dictamen de que, a pesar que los propietarios de los negocios en controversia no acudieron ante el Tribunal Superior en revisión de la decisión de A.R.Pe., éstos no deben ser privados de su derecho a revisar la misma. Ello en vista de que fue la propia A.R.Pe. quien erróneamente los indujo a acudir ante la J.A.C.L. y de que dichas personas actua-ron, en todo momento, con suma diligencia en defensa de sus intereses y planteamientos. Cf. Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240 (1992).
RESOLUCIÓN
San Juan, Puerto Rico, a 2 de abril de 1993
Examinada la moción presentada por el apelante, Sr. Héctor Peña, se enmienda nunc pro tune el primer párrafo de nuestra sentencia de 9 de marzo de 1993 para que se lea como sigue:
“Conforme a los fundamentos vertidos en esta opinión, se revocan las sentencias de instancia y se les reconocen a los peticionarios en los recursos CE-91-206, CE-91-202, CE-91-204, CE-91-215 y CE-91-198 (consolidados), a partir *970de la devolución de nuestro mandato al tribunal de instan-cia, los términos que en derecho proceden para solicitar la reconsideración ante la Administración de Reglamentos y Permisos (A.R.Pe.), y posterior revisión judicial —de ser necesario— de las determinaciones de dicha agencia en este caso en el que se denegaba los permisos en cuestión.”

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General

(1) La cual podemos considerar como “antecesora” de la actual Junta de Apela-ciones sobre Construcciones y Lotificaciones.


(2) Art. 26(a) de la citada Ley Núm. 213 de 12 de mayo de 1942 (23 L.P.R.A. ant. sec. 28(a)).


(3) Véase 1949-1950 Leyes de Puerto Rico LXXXI.


(4) El objetivo de esta enmienda fue armonizar el lenguaje del Art. 5 de la Ley Núm. 374 (23 L.P.R.A. see. 165) con lo dispuesto en la See. 7 de la Ley de la Judica-tura, 4 L.P.R.A. ant. sec. 35(b), la cual ordena:
“(b) Salvo lo dispuesto en el inciso (a) de esta sección, las decisiones, resolucio-nes y providencias dictadas por organismos y funcionarios administrativos y por subdivisiones políticas del Estado Libre Asociado que deben ser revisadas por el Tribunal Supremo al amparo de las leyes vigentes, deberán ser revisadas, al entrar en vigor este inciso, por el Tribunal Superior, Sala de San Juan, de acuerdo con los *967términos y condiciones establecidos por ley.’